                   Case 20-10910-CSS              Doc 185       Filed 05/05/20         Page 1 of 6




                          IN THE UNITED STATES SANI~RUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


   In re:                                                                 Chapter 11

   TZEW HOLDCO LLC, et a1.,1                                              Case No. 20-10910(CSS)

                                       Debtors.                         (Jointly Administered)

                                                                         Docket Ref. No.82

                   ORDER GRANTING APPLICATION OF DEBTORS
           AND DEB~'ORS IN POSSESSION PURSUANT TO SECTIONS 327(A)
        AND 328(A) OF THE BANKRUPTCY CODE,BANKRUPTCY RULES 2014(A)
         AND 2016 AND LOCAL SANKI2UPTCY RULES 2014-1, 2016-1 AND 2016-2,
      FOR ENTRY OF AN ORDER AUTHORIZING THEI~'I TO RETAIN AND E11~TPLOY
        A&G REr~LTY PARTNERS,LLC AS THEIR REAL ESTATE CONSULTANT
             AND ADVISOR EFFECTIVE AS OF THE PETITION DATE AND
      TO WAIVE THE INFORNTATION REQUIREI~IENTS OF LOCAL RULE 2016-2(D)


                    This matter coming before the Court upon the Application ofDebtors c~ncl Debtors

  in Possession, Pursuant to Sections 327(a) cznd 328(cz) ofthe Bankruptcy Code, Bankruptcy Rules

  2014(x) and 2016 ccnd Locccl Banlzruptcy Rules 2014-1, 2016-1 and 2016-2,foY Entry ofan Oder

  Authorizing Them to Retain cznd F.inploy A&G Realty Pc~y~tne~~s, LLC, czs Their Real Estate

  Consultant and AdvisoN Effective cis of the Petition Date and to Waive the Information

 Requi~enzents ofLocal Rule 2016-2(d)[Docket No. 82~ (the "Application"),~ filed by the above-

  captioned debtors and debtors in possession (collectively, the "Debtors"); the Court having

  reviewed the Application and the Gz•aiser Declaration, and having scheduled a hearing before the




    The Debtors in these chapter 11 cases, along witi~ the last four- digits of each Debtor's federal taY identification
number, are: Apex Parlcs Group, LLC (5579); Apex Real Property Holdings, LLC (1013); Speedzon~ Beverage
Company,LLC(2339); Speedzone Holdings, LLC(79l 3); Speedzone Management,LLG(2937);TZEW Holdco LLC
(0252); and T7EW lntei-mediate Corp.(1058). The location of the Debtors' service address in these cliaptei- 11 cases
 is: l 8575 Jamboree Road. Suite 600,Irvine, CA 92612.
- Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.
'



  DOCS DE228493.4 04420/001
                Case 20-10910-CSS         Doc 185    Filed 05/05/20      Page 2 of 6




Court (the "Hearing"); the Court having found that (i) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware dated as of February 29, 2012,(ii) this

proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b), (iii) venue is proper pursuant to

28 U.S.C. §§ 1408 and 1409,(iv) notice ofthis Application and the Hearing was appropriate under

the circumstances and (v) A&G Realty is a "disinterested person," as defined in Section 101(14)

ofthe Bankruptcy Code and as required by section 327(a)ofthe Bankruptcy Code in that(A)A&G

Realty has no connection with the Debtors, their creditors, the United States Trustee, any person

employed by the office ofthe United States Trustee or any party with an actual or potential interest

in these chapter 11 cases or their respective attorneys or accountants, except as set forth in the

Graiser Declaration,(B) A&G Realty is not a creditor, equity security holder or insider of the

Debtors,(C) A&G Realty is not and was not, within two years of the Petition Date, a director,

officer or employee of the Debtors and (D) A&G Realty neither has nor represents an interest

adverse to the interests of the estates or of any class of creditors or equity security holders by

reason of any direct or indirect relationship to, connection with, or interest in, the Debtors or for

any other reason; and the Court having determined that the legal and factual bases set forth in the

Application, the Graiser Declaration, and at the Heating, establish just cause for the relief granted

herein;

                 IT IS HEREBY ORDERED THAT:

                            The Application is GRANTED,as set forth herein.




DOCS DE228493.4 04420/001
                Case 20-10910-CSS         Doc 185      Filed 05/05/20      Page 3 of 6




                    2.      The Debtors are authorized to retain and employ A&G Realty as their real

  estate consultant and advisor in these chapter 11 cases, pursuant to the teens and conditions set

  forth in the Application and the Services Agreement, as modified hereitl, effective as of the

  Petition Date. A&G shall perform services beyond those set forth in the Services Agreement

  only upon further Order of the Court.

                   3.       A&G Realty shall be compensated in accordance with the terms of the

  Services Agreement. Notwithstanding anything to the contrary herein, the fees and expenses

  payable to A&G Realty pursuant to the Services Agreement shall be subject to review only

  pursuant to the standards set forth in section 328(a) of the Bankruptcy Code and shall not be

  subject to the standard of review set forth in section 330 of the Bankruptcy Code, except by the

  U.S. Trustee. This Order and the record relating to the Court's consideration of the Application

  shall not prejudice or otherwise affect the rights of the U.S. Trustee to challenge the

  reasonableness of A&G Realty's compensation and expense reimbursements under sections 330

  and 331 of the Bankruptcy Code. Accordingly, nothing in this Order or the record shall

  constitute a finding of fact or conclusion of law binding on the U.S. Trustee, on appeal or

  otherwise, with respect to the reasonableness of A&G Realty's compensation.

                   4.       A&G Realty will be compensated one hundred percent (100%) of the

  amount due upon submission of an acceptable invoice to the Debtors (with the exception of

  Lease Sales which shall require Bankruptcy Court approval) for all Services and expenses

  incurred in connection with their Services. Upon completion oftheir work for the Debtors, A&G

  Realty will file a fii1a1 fee application for review by the Court and parties in interest ptu-suant to




DOCS DE228493.4 04420/OOI
                Case 20-10910-CSS           Doc 185      Filed 05/05/20     Page 4 of 6




  section 328 (a) of the Bankruptcy Code for all Services. Copies of invoices will be provided to

  the U.S. Trustee and counsel to the Official Committee of Unsecured Creditors.

                    5.        Notwithstanding paragraph 17(b) of the Application, each Lease sale

  negotiated by A&G Realty on behalf of the Company and approved by the Bankruptcy Court,

  A&G Realty shall earn and be paid a fee offour percent(4%)ofthe Gross Proceeds ofsuch sale

  per Lease.

                    6.        Notwithstanding anything to the contrary in the Services Agreement, the

  following shall apply:


                            (a)    A&G Realty shall not be entitled to indemnification, contribution or
                                   reimbursement for services pursuant to the Services Agreement,
                                   unless such services and the indemnification, contribution, or
                                   reimbursement therefore are approved by the Court;

                            (b)   The Debtors shall have no obligation to indemnify any person, ar
                                  provide contribution or reimbursement to any person, for any claim
                                  or expense to the extent that it is either (i)judicially determined (the
                                  determination having become final and no longer subject to appeal)
                                  to have arisen from that per'son's gross negligence or willful
                                  misconduct;(ii)for a contractual dispute in which the Debtors allege
                                  the breach of A&G Realty's contractual obligations unless the Court
                                  determines that indemnification, contribution, or reimbursement
                                  would be permissible pursuant to In re United Artists 7heatj~e Co.,
                                  315 F.3d 217 (3d Cir. 2003); or (iii) settled prior to judicial
                                  determination as to the exclusions set forth in clauses(i) and (ii), but
                                  determined by this Court, after notice and a hearing, to be a claim or
                                  expei7se for which that person should not receive indemnity,
                                  contribution or reimbursement under the teens of the Services
                                  Agreement as lnoditied by this Oz-der;




DOCS DE228493.4 04420/001
                Case 20-10910-CSS           Doc 185     Filed 05/05/20     Page 5 of 6




                            (c)   If, before the earlier of(i) the entry of an order confirming a chapter
                                   1 1 plan in these cases (that order having become final and no longer
                                  subject to appeal) and (ii)-the entry of an order closing these chapter
                                   1 1 cases, A&G Realty believes that it is entitled to payment of any
                                  amounts by the Debtors on account ofthe Debtors' indemnification,
                                  contribution, or reimbursement obligations under the .Services
                                  Agreement, including without limitation the advancement of
                                  defense costs, A&G Realty must file an application before this
                                  Court, and the Debtors may not pay any such amounts to A&G
                                  Realty before the entry of an order by this Court approving the
                                  payment. This paragraph is intended only to specify the period of
                                  tune under which the Court shall have jurisdiction over any request
                                  for payment by A&G Realty for indemnification, contribution, or
                                  reimbursement, and not a provision limiting the duration of the
                                  Debtors' obligation to indemnify A&G Realty under the Services
                                  Agreement; and

                            (d)   The limitation of liability set forth in the Services Agreement shall
                                  not be enforceable during the Chapter 11 proceeding.


                    7.       To the extent that there may be any inconsistency between the teens of

  the Application, the Services Agreement, and this Order, the terms of this Order shall govern.

                   8.        The Debtors are authorized to take all actions necessary to effectuate the

  relief granted pursuant to this Order in accordance with the Application.

                   9.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),

  7062 or 9014, the tei-~ns and conditions of this Order shall be immediately effective and

  enforceable upon its entry.

                    10.      Notwithstanding anything to the contrary in the Services Agreement,

  during the pendency of these chapter 11 cases, this Court shall retain exclusive jurisdiction ovez-

 (i) any dispute arising out of or relating to the Services Agreement, and (ii) all matters arising

 from or related to the implementation of this Order-.




DOCS DE228493.4 0442(U001
                 Case 20-10910-CSS         Doc 185     Filed 05/05/20    Page 6 of 6




                     11.     A&G Realty shall use its reasonable efforts to avoid any duplication of

   services. provided by any of the Debtors' other retained professionals in the Chapter 11 cases.




           Dated: May 5th, 2020                       CHRISTOPHER S. SONTCHI
           Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE



DOCS DG:224493.4 04420/001
